Opinion by

Greene, J.
A motion is made in this case to dismiss the appeal, because there is no certified transcript of the record.
The clerk of the district court has sent nothing more than the original papers to this court, without any record, transcript or certificate of the proceedings below. He has not even certified to us the rulings, orders or judgment of the court. There is nothing upon which we can entertain jurisdiction; nothing upon which we can even infer any prior judicial action, from which an appeal was taken. It appears that the clerks attention was never directed to any regulation in relation to appeals. As no provision of the Code, §§ 1973-1978, in relation to appeals, appears to have been observed by the clerk or the appellant, as there is in fact no transcript of the record or subject matter over which we can exercise jurisdiction, the case must be dismissed.
Motion granted.